           Case 3:18-cv-10123-KAR Document 84 Filed 08/10/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

                                                          CIVIL ACTION NO. 3:18-cv-10123-KAR

TAMMY CAGLE,                                          )
    Plaintiff                                         )
                                                      )
vs.                                                   )
                                                      )
JUDGE THOMAS ESTES AND                                )
BEHAVIORAL HEALTH NETWORK,                            )
     Defendants                                       )

   LOCAL RULE 56.1 STATEMENT OF MATERIAL FACTS BY THE DEFENDANT,
                         JUDGE THOMAS ESTES

      NOW COMES the defendant, Judge Thomas Estes, and, solely for purposes of this Motion

for Summary Judgment, respectfully submits this statement of undisputed facts pursuant to Local

Rule 56.1 in support of his Motion for Summary Judgment.

PARTIES:

      1. The plaintiff, Tammy Cagle (hereinafter “Cagle”), is a resident of New Mexico. (Day 1
         Depo. of T. Cagle at 7, a true and correct copy of which is attached hereto as Exhibit 1).

      2. The defendant, Behavioral Health Network (hereinafter “BHN”), is a Massachusetts
         corporation. (Complaint at ¶ 3, a true and correct copy of which is attached hereto as
         Exhibit 2).

      3. The defendant, Judge Thomas Estes (hereinafter “Estes”), was a justice of the District
         Court for all times pertinent to this action. (Exhibit 2 at ¶ 2; Estes’ Answers to Cagle’s
         Interrogatories at No. 2, a true and correct version of which is attached hereto as Exhibit
         3).

BHN’S CONTRACT WITH THE COMMONWEALTH:

      4. The Massachusetts Department of Mental Health (hereinafter “DMH”) is involved in
         “drug courts” in Orange, Greenfield and Pittsfield. (Depo. of J. Barber at 12-13, a true
         and correct copy of which is attached hereto as Exhibit 4).

      5. DMH is a provider of service to the Massachusetts Trial Court (hereinafter “Trial Court”)
         in that the Trial Court contracts with DMH to provide clinicians for the drug court
         programs, and DMH then has contractors who actually provides the clinicians. (Exhibit 4
         at 14).



642948
         Case 3:18-cv-10123-KAR Document 84 Filed 08/10/20 Page 2 of 4
                                                                                       Page 2 of 4

    6. The drug courts for Orange District Court and Greenfield District Court have existed
       since the late 1990s, and the one in Pittsfield District Court (hereinafter “Pittsfield Drug
       Court”) started in the fall of 2016. (Exhibit 4 at 12-13).

    7. John Barber (hereinafter “Barber”) serves as DMH’s court clinic contract manager and
       area forensics director, and he manages the DMH contracts for the drug courts. (Exhibit 4
       at 13-15).

    8. BHN is a vendor to DMH and staffs court clinic programs. (Day 1 Depo. of J. Reiss at
       11, a true and correct copy of which is attached hereto as Exhibit 5).

    9. BHN contracted with DMH by way of a forensic services contract to provide clinician
       services for the drug courts in Orange Greenfield and Springfield, and the Pittsfield Drug
       Court. (Exhibit 1 at 189; Exhibit 4 at 15-17; Exhibit 5 at 16; BHN’s Answers to Cagle’s
       Interrogatories at No. 12, a true and correct copy of which is attached hereto as Exhibit
       6).

    10. Upon hiring any clinician, BHN introduces the clinician to the presiding justice of the
        drug court out of deference to the judge’s role and as a courtesy, not out of any
        employment necessity. (Exhibit 5 at 144-146).

PLAINTIFF’S EMPLOYMENT WITH BHN:

    11. Cagle is a licensed social worker, or LCSW, and has worked in various positions at a
        social worker and therapist. (Exhibit 1 at 9-14, 20-21, 23-25).

    12. Cagle became employed with BHN on July 17, 2016. (Exhibit 1 at 24-26, 28; Charge of
        Discrimination at ¶ 1, a true and correct copy of which is attached hereto as Exhibit 7).

    13. Cagle was hired by BHN as an employee of theirs. (Exhibit 1 at 28).

    14. Cagle was hired by Dr. Linda Yeh (hereinafter “Dr. Yeh”), an employee of BHN.
        (Exhibit 1 at 26).

    15. BHN identified Cagle to DMH as BHN’s clinician for the Pittsfield Drug Court. (Exhibit
        4 at 16-17).

    16. All of Cagle’s wages for her work with the Pittsfield Drug Court were paid by BHN.
        (Exhibit 1 at 62).

    17. Cagle’s initial position with BHN was a part-time position as BHN’s clinical coordinator
        at the Pittsfield Drug Court. (Exhibit 1 at 26, 34, 53-54).

    18. Cagle was hired to provide services to participants in the Pittsfield Drug Court, including
        assessments and treatment planning. (Exhibit 1 at 37).

    19. Cagle’s supervisors, Dr. Reiss and David DiSessa (hereinafter “DiSessa”) were
        employees of BHN. (Exhibit 1 at 30, 53-54, 122; Exhibit 4 at 20).



642948
          Case 3:18-cv-10123-KAR Document 84 Filed 08/10/20 Page 3 of 4
                                                                                           Page 3 of 4

    20. Dr. Reiss supervised approximately eighteen BHN employees, including DiSessa and
        Cagle, but also clinicians at the other drug courts and a mental health court. (Exhibit 5 at
        15-16).

    21. After her removal from the Pittsfield Drug Court, BHN had Cagle work as a clinician for
        BHN at the Sloan Clinic. (Exhibit 1 at 50-52, 57-59, 134).

    22. The Sloan Clinic was a treatment center operated by BHN. (Exhibit 1 at 50-51).

PLAINTIFF’S ADMINISTRATIVE FILING:

    23. On or about August 2, 2017, Cagle filed a Charge of Discrimination (hereinafter “MCAD
        Charge”) with the Massachusetts Commission Against Discrimination and the U.S. Equal
        Employment Opportunity Commission against BHN and the Executive Office of the
        Trial Court. (Exhibit 7; Exhibit 1 at 82-83, 186-187).

    24. Cagle identified BHN as her employer in the MCAD Charge. (Exhibit 7).

    25. Estes is not named as a respondent. (Exhibit 7).

    26. On January 22, 2018, Plaintiff filed the Complaint in this action. (Dkt. No. 1).

    27. On October 22, 2019, Plaintiff filed a Complaint against the Trial Court in Suffolk
        Superior Court. (Complaint, a true and correct copy of which is attached hereto as
        Exhibit 8; Dkt. No. 1984CV03294, a true and correct copy of which is attached hereto as
        Exhibit 9).

                                              Respectfully submitted,

                                              THE DEFENDANT
                                              JUDGE THOMAS ESTES
Dated: August 10, 2020
                                              By /s/ Nancy Frankel Pelletier
                                              Nancy Frankel Pelletier, Esq., BBO No. 544402
                                                  npelletier@robinsondonovan.com
                                                  Direct Fax (413) 452-0342
                                              Jeffrey J. Trapani, Esq., BBO No. 661094
                                                  jjt@robinsondonovan.com
                                                  Direct Fax (413) 452-0389
                                              Robinson Donovan, P.C.
                                              1500 Main Street, Suite 1600
                                              Springfield, Massachusetts 01115
                                              Phone (413) 732-2301




642948
         Case 3:18-cv-10123-KAR Document 84 Filed 08/10/20 Page 4 of 4
                                                                                        Page 4 of 4

                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper AND ELECTRONIC copies will be sent to those indicated as non-registered
participants** on this 10th day of August, 2020.

**

                                                     /s/ Nancy Frankel Pelletier
                                                     Nancy Frankel Pelletier




642948
